Title: To Thomas Jefferson from Albert Gallatin, 26 August 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New York 26 August 1807
                        
                        You have, I presume, heard of the death of the Commissioner of loans of Connecticut. I have not received any
                            applications on the subject; but doubtless you have; and I will only observe that it is an office wh. must be filled
                            immediately; as no deputy being allowed, every thing is at a stand until a successor be appointed. If you have obtained
                            sufficient information, it would be eligible that you should direct the Dept. of State to issue the commission on receipt
                            of your letter; & to give it to my principal clerk Ed. Jones, who will transmit it.
                        I have had nothing heretofore to communicate. The banks have been sounded on the subject of loans and
                            have generally answered favorably. Information has been collected & the opinion of Presidents of Insurance companies
                            confidentially taken respecting our trade beyond the Cape of Good Hope. The amount now out in that quarter is estimated at
                            15 to 20 millions of which at least ⅗ are not expected till
                            March next. It is agreed that no information can be given to the Calcutta vessels without creating an alarm wh. would
                            encrease the danger; and that the proper place to meet the Batavia & Canton vessels is Anger point in the streights of Sunda,
                            as there is not time to go to Canton. I have transmitted the whole to Mr Smith, in order that he may give the proper
                            instructions to the public vessels to be dispatched. There is such variety of opinions here on the subject of
                            fortifications, and these so much influenced by federalism & local
                            politics that it is difficult to unite even our friends in favor of one rational plan. I think however that I have
                            succeeded in defeating the extravagant & inefficient plan of defending the narrows which the corporation (this year
                            federal) intended to promote either on their own bottom or probably in order to raise a clamor against Government. Col:
                            Williams was unfortunately drawn in to favour the plan, for which engineers fond of displaying their talents have some
                            predilection.   I will also, I hope, be able to collect such correct information respecting the channels & soundings as
                            may enable us to judge whether any thing rational is practicable, and I doubt not the ultimate concurrence of all our
                            friends here in what you may, in case of an additional appropriation, decide upon, n agreeing to lend the money, if wanted, so [as
                            not] to interfere with our general arrangements.
                        Should any information reach you tending to alter or confirm our opinions of the result of our demand for
                            reparation, I will thank you to communicate it early, as it may affect the Treasury operations particularly in relation to
                            the purchases of public debt. 
                  Respectfully & with sincere attachment your obedt. Servt.
                        
                            —Albert Gallatin
                            
                        
                    